NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                       No. 18-2823
                                      ____________

                                     SHANE PRYCE,

                                                       Petitioner

                                               v.

                   ATTORNEY GENERAL UNITED STATES OF AMERICA,

                                                       Respondent


                         On Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A056-059-647)
                           Immigration Judge: Leo A. Finston


                         Argued under Third Circuit LAR 34.1(a)
                                On September 21, 2020

                   Before: AMBRO, PORTER and ROTH, Circuit Judges


                              (Opinion filed: March 16, 2021)


Alice E. Loughran
Anna Stressenger         (Argued)
Steptoe & Johnson
1330 Connecticut Avenue, N.W.
Washington, DC 20036

                      Counsel for Petitioner
Julie M. Iversen            (Argued)
Jeffrey R. Meyer
United States Department of Justice
Office of Immigration Litigation
P.O. Box 878
Ben Franklin Station
Washington, DC 20044

                       Counsel for Respondent


                                          O P I N I ON *



ROTH, Circuit Judge:
                                                 I.

       Shane Pryce petitions for review of the Board of Immigration Appeals’ final order,

denying his application for cancellation of removal. Because Pryce failed to exhaust any

administrative challenge to the Immigration Judge’s finding that he was statutorily

ineligible for such relief, we will dismiss Pryce’s petition.

                                                II.

      Pryce, a native and citizen of Jamaica, was admitted to the United States as a

conditional resident in April 2003, which status was later adjusted to that of a lawful

permanent resident. In 2008, he was arrested for dispensing or possession with intent to

distribute a controlled substance within a school zone under N.J. Stat. Ann § 2C:35-7.

Pryce entered a guilty plea and was convicted of the offense in 2010. 1


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute
binding precedent.
1
  A judgment of conviction was initially entered against Pryce on March 8, 2010, but the state
court corrected and re-entered the conviction on July 9, 2010 due to “wrong sentence
information.”
                                                 2
    In 2017, the Department of Homeland Security (DHS) began removal proceedings

against Pryce based on his controlled substance charge. 2 Pryce applied for cancellation

of removal pursuant to 8 U.S.C. § 1229b(a). The Immigration Judge (IJ) denied his

application for failure to satisfy § 1229b(a)(2), which requires that a noncitizen accrue

seven years’ continued residence in the United States before he may be eligible for

cancellation of removal. The IJ found that, under 8 U.S.C. § 1229b(d)(1) (the “stop-time

rule”), Pryce’s continued residence in the U.S. terminated on the date he committed a

controlled substance offense in May 2008, less than seven years after entering the

country. Alternatively, the IJ denied Pryce’s application in the exercise of discretion.

    Pryce filed a pro se notice of appeal with the Board of Immigration Appeals (BIA),

challenging the IJ’s continued residency and discretionary findings. Several months

later, Pryce—through counsel—filed a brief before the BIA appealing the IJ’s decision

on the basis that his prior counsel provided ineffective assistance by applying for

cancellation of removal when Pryce was statutorily ineligible for such relief. The BIA

affirmed the IJ’s decision, finding that Pryce “concedes that he is ineligible for

cancellation of removal as he is unable to demonstrate the requisite seven-year period of

continuous residence” 3 and denying Pryce’s ineffective assistance claim.




2
  As amended, DHS’ factual allegations charged Pryce with removal under 8 U.S.C. §
1182(a)(2)(A)(i)(II), which makes an alien inadmissible who was “convicted of . . . or [] admits
having committed acts which constitute the essential elements of a . . . violation of. . . any law
relating to a controlled substance.”
3
  Government Administrative Record (“A-R”) 3.
                                                 3
    Pryce then filed the instant petition, in which he presents a single question for our

review: whether the IJ and BIA applied the incorrect legal standard in finding that the

stop-time rule halted his continued residency in the U.S. for purposes of the cancellation

of removal statute as of the date he committed a controlled substance offense, rather than

the date of his conviction for that offense.

                                                 III.

       We must first determine whether we have jurisdiction to reach the question Pryce

presents. While we may not review the IJ and BIA’s discretionary findings when a final

order of removal is based on a controlled substance offense, we retain jurisdiction over

constitutional questions and questions of law. 4 However, we may not review a claim if a

non-citizen has not “raise[d] and exhaust[ed] his or her remedies as to each claim or

ground for relief” before the BIA. 5 Exhaustion requires putting the BIA on notice of the

issue so that it can “resolve a controversy or correct its own errors before judicial

intervention.” 6 Here, the government requests dismissal because Pryce has failed to

exhaust his claim that he fulfills § 1229b(a)(2)’s continued residence requirement under

the stop-time rule. We agree and find Pryce’s claim unexhausted. 7


4
  8 U.S.C. § 1252(a)(2)(C), (D); Borrome v. Att’y Gen., 687 F.3d 150, 154 (3d Cir. 2012). We
review such claims de novo. Id.
5
  Abdulrahman v. Ashcroft, 330 F.3d 587, 595 (3d Cir. 2003) (citation omitted); see 8 U.S.C. §
1252(d)(1).
6
  Bonhometre v. Gonzales, 414 F.3d 442, 447 (3d Cir. 2005) (internal quotation omitted).
7
  After Pryce submitted his opening brief before this court, the government moved for summary
disposition, denying Pryce’s petition, and for dismissal of the petition for lack of jurisdiction. See
ECF 94. We denied the motion for summary disposition and submitted the motion to dismiss to
a merits panel, noting that there was a substantial question as to whether Pryce’s counsel was
required to address the IJ’s discretionary findings in his petition for review. See ECF 97. We
need not resolve that question now because we conclude that Pryce has not exhausted the
                                                  4
       A non-citizen applying for cancellation of removal under 8 U.S.C. § 1229b(a)

must (1) have been an alien lawfully admitted for permanent residence for not less than

five years, (2) have resided in the United States continuously for seven years after having

been admitted in any status, and (3) have not been convicted of any aggravated felony. 8

Pryce did not contest the IJ’s finding that he failed to meet § 1229b(a)(2), the continued

residency requirement, in his brief to the BIA. Indeed, he did more than simply neglect

to argue the point: he took a position irreconcilable with his argument now before us.

Pryce’s chief argument to the BIA was that his prior counsel provided ineffective

assistance in pursuing cancellation of removal relief when Pryce failed to meet the

continued residency requirement. He stated numerous times throughout his brief, and in

an accompanying affirmation, that he was statutorily ineligible for relief and that his

commission of a controlled substance offense terminated his continued residence in the

United States. 9 Understandably relying on these statements, the BIA found that Pryce

conceded the issue of continued residence.

       We are not convinced by Pryce’s argument that he exhausted any administrative

challenge to the IJ’s continued residency finding by raising the issue in his pro se notice


threshold question of whether he is statutorily eligible for relief.
8
  8 U.S.C. § 1229b(a).
9
  See A-R 9 (“Respondent was never statutorily eligible for Cancellation of Removal”), 13
(“Respondent was statutorily ineligible for Cancellation of Removal under the time-stop [sic]
provision as he did not accrue seven years of lawful presence prior to his May 2008 arrest”); 19
(“The termination of seven years of continuous presence in this instant matter ended on the date
of Mr. Pryce’s arrest in May of 2008”), 22 (“This is not a situation in which Respondent had a
small chance of success, this is a situation where Respondent was statutorily barred.”). See also
A-R. 33 (Pryce Aff.) (“Mr. Mullaly was paid $5185.00 to file an application for cancellation of
removal even though I was statutorily barred . . . because I never had the required [] seven years
of physical presence because the physical presence stopped after my arrest in May of 2008[.]”).
                                                 5
of appeal. 10 Pryce cites Hoxha v. Holder, 559 F.3d 157 (3d Cir. 2009), in which we held

that failure to address an issue in an appellant’s BIA brief will not constitute failure to

satisfy the exhaustion requirement if the issue was raised in the notice of appeal. 11 But

his reliance on Hoxha is misplaced. In Hoxha, the applicant stated an argument in his

notice of appeal but did not raise it one way or another in his appeal brief. 12 Here,

Pryce’s brief to the BIA both addresses and waives his prior position in his notice of

appeal, challenging the IJ’s statutory eligibility determination. Because Pryce conceded

the issue on appeal, Hoxha does not apply, and his argument now before us is

unexhausted. As a result, we lack jurisdiction over his claim.



                                                 IV.

       Because we do not have jurisdiction of this petition for review, we will dismiss. 13




10
   See A-R 80 (“The IJ erred in determining that Respondent is statutorily ineligible for
cancellation of removal because he failed to establish seven years of continuous residence in the
U.S.”).
11
   See 559 F.3d at 159–61.
12
   Id. at 158.
13
   We note that the question of the date of triggering of the stop-time rule, raised in this petition,
has been decided by the Supreme Court in Barton v. Barr, 140 S. Ct. 1442, 1449–50 (2020), and
by us in Khan v. Attorney General, 979 F.3d 193, 200 (3d Cir. 2020).
                                                  6